Citation Nr: 1546789	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and E. D.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981.  The Veteran also had service in the Army National Guard of North Carolina.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter was previously remanded by the Board for further development in November 2014 and August 2015.  The matter now returns for appellate review.  

As noted in the August 2015 Board remand, the Veteran timely appealed the December 2004 rating decision, based on a liberal interpretation of the Veteran's May 2005 written statement to VA as a valid notice of disagreement.  As such, the Veteran timely appealed the December 2004 rating decision's denial of service connection for asthma, and the RO was required to provide the Veteran a statement of the case as to the issue.  38 C.F.R. § 19.26 (2014).  

A Statement of the Case was issued in February 2010, for a subsequent rating decision determination for a claim reopen entitlement to service connection for asthma, and the Veteran submitted a timely substantive appeal.  38 C.F.R. Vet. App. §§ 20.202, 20.302 (2014).  In this regard, the Board notes that, in the February 2010 Statement of the Case, the RO found that new and material evidence had been submitted to reopen the claim for entitlement to service connection for asthma, and then considered the reopened claim on the merits.  As such, the Statement of the Case considered the issue of entitlement to service connection for asthma and satisfied the RO's duty to issue a statement of the case on that matter.  38 C.F.R. §§ 19.29, 19.30 (2014).  Thus, as indicated on the title page, the Board has characterized the issue on appeal not as one of reopening, but as one for service connection stemming from the original claim filed in April 2004.

Additionally, the Board has recharacterized the Veteran's service connection claim for asthma more broadly to include any respiratory disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The issues of entitlement to service connection for a right arm disability and a kidney disability have been raised by the record in a January 2003 statement from the Veteran, and although the RO provided the Veteran with an application for benefits in March 2003, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.   

As noted in the introduction, the Board remanded the case in August 2015 to afford the Veteran with an examination.  Pursuant to the August 2015 Board remand, the Veteran was afforded an October 2015 VA respiratory examination.  The October 2015 VA examiner noted diagnoses of asthma and chronic obstructive pulmonary disease (COPD).  The October 2015 VA examiner found the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The October 2015 VA examiner concluded that there was insufficient medical evidence to substantiate the Veteran's contention for service connection regarding his asthma and COPD respiratory conditions per the available medical evidence.  The October 2015 VA examiner stated the Veteran's service treatment records showed no evidence of these diagnoses and VA records did not document a diagnosis of asthma in 1981 as claimed by the Veteran as the earliest documented VA diagnosis of asthma found by this examiner was in February 1991.

However, the Board finds the October 2015 VA respiratory examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, October 2014 VA examiner's rationale concluded the Veteran's asthma was first diagnosed in February 1991; however, May 1989 and March 1990 private treatment records documented complaints of asthma and a December 1990 private treatment record provided an impression of mild to moderate asthma, thus the VA examiner's rationale is factually inaccurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the October 2015 VA examiner did not address all diagnoses of record, including chronic bronchitis and reactive airway disease.  Specifically, a December 2005 VA treatment record indicated diagnoses of reactive airway disease, asthma, chronic bronchitis and possible COPD.  Bronchitis was also documented in a March 2006 VA active problem list and in a January2008 VA treatment record.  Furthermore, the October 2015 VA examiner did not appear to consider Veteran's service treatment records to include a June 1967 Report of Medical History in which hay fever has an indication under the yes column, although no was ultimately checked and initialed by the Veteran and an August 1980 record with a complaint of nose bleeds which noted bleeds were probably secondary to dry membranes.  Thus, based on the foregoing, an additional VA examination is warranted to address the Veteran's respiratory disability claim.  See Barr, 21 Vet. App. at 307.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of all respiratory disabilities demonstrated/diagnosed proximate to, or during, the appeal period.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not that any respiratory disability diagnosed during, or proximate to, the appeal period (to include asthma, COPD, reactive airway disease, chronic bronchitis), onset during or is otherwise etiologically related to service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The examiner should also consider service treatment records to include a June 1967 Report of Medical History in which hay fever has an indication under the yes column, although no was ultimately checked and initialed by the Veteran and an August 1980 record with a complaint of nose bleeds and which noted bleeds were probably secondary to dry membranes.

A complete rationale for all opinions expressed must be provided.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




